               Case 19-17398-btb     Doc 53    Entered 08/28/20 12:38:38              Page 1 of 2




 1   MARTIN L. WELSH, ESQ.
     NEVADA STATE BAR NO. 8720
 2   LAW OFFICE OF HAYES & WELSH
     199 N. ARROYO GRANDE BLVD., SUITE 200
 3   HENDERSON, NEVADA 89074
     PHONE: 702-960-4006
 4   FAX#: 702-434-3739
     MWELSH@LVLAW.COM
 5
     ATTORNEY FOR MOVANT
 6   BMW BANK OF NORTH AMERICA

 7                            UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA
 8
     In Re:                                        )       Case No. 19-17398-btb
 9                                                 )       (Chapter 7 Proceeding)
     PERLA MARIA MEREZKO                           )
                                                   )       NOTICE OF HEARING ON MOTION
10                                                 )       FOR RELIEF FROM AUTOMATIC
                                                   )       STAY
11        Debtor.                                  )
                                                   )       Hearing Date: 10/06/2020
                                                   )       Hearing Time: 10:00 AM
12                                                 )
                                                   )
13                                                 )       Address: Courtroom 4 (2nd Floor)
                                                   )       Foley Federal Building
14                                                 )       300 Las Vegas Boulevard South
                                                   )       Las Vegas, NV 89101
                                                   )       Judge: BRUCE T. BEESLEY
15                                                 )
                                                   )
16                                                 )

17
              NOTICE IS HEREBY GIVEN that a MOTION FOR RELIEF FROM AUTOMATIC
18
     STAY was filed on August 28, 2020 by BMW Bank of North America. The Motion seeks Relief
19
     from the Automatic Stay with regard to personal property commonly known 2015 MINI Hardtop
20
     4 Door Cooper S Hatchback 4D. Any opposition must be filed pursuant to Local Rule 9014.
21
              NOTICE IS FURTHER GIVEN that if you do not want the court to grant the relief sought
22
     in the Motion, or if you want the court to consider your views on the Motion, then you must file
23
     an opposition with the court, and serve a copy on the person making the Motion no later than 14
24
                                                       1
              Case 19-17398-btb        Doc 53      Entered 08/28/20 12:38:38         Page 2 of 2




 1   days preceding the hearing date for the motion, unless an exception applies (see Local Rule

 2   9014(d)(3)). The opposition must state your position, set forth all relevant facts and legal authority,

 3   and be supported by affidavits or declarations that conform to Local Rule 9014(c).

 4       If you object to the relief requested, you must file a WRITTEN response to this pleading

 5       with the court. You must also serve your written response on the person who sent you

 6       this notice.

 7       If you do not file a written response with the court, or if you do not serve your written

 8       response on the person who sent you this notice, then:

 9       ▪ The court may refuse to allow you to speak at the scheduled hearing; and

10       ▪ The court may rule against you without formally calling the matter at the hearing.

11

12           NOTICE IS FURTHER GIVEN that the hearing on the Motion will be held before a

13   United States Bankruptcy Judge, in the Courtroom 4 (2nd Floor), Foley Federal Building, 300 Las

14   Vegas Boulevard South, Las Vegas, NV 89101, on 10/06/2020 at the hour of 10:00 AM.

15

16   Dated: 08/28/2020                                     Respectfully submitted:

17                                                          By: /s/ Martin L. Welsh
                                                            Martin L. Welsh, Esq.
18                                                          Nevada State Bar No. 8720
                                                            Law Office of Hayes & Welsh
19                                                          199 N. Arroyo Grande Blvd.,
                                                            Suite 200
20                                                          Henderson, Nevada 89074
                                                            Phone: 702-960-4006
21                                                          Fax#: 702-434-3739
                                                            mwelsh@lvlaw.Com
22
                                                            Attorney for
23                                                          BMW Bank of North America

24
                                                       2
